


Exhibit 10.143

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (this “Guaranty”) is dated December 30, 2011, but
effective as of 12:01 a.m. on January 1, 2012 by ADCARE HEALTH SYSTEMS, INC., an
Ohio corporation, and ADCARE PROPERTY HOLDINGS, LLC, an Ohio limited liability
company (collectively, the “Guarantors” and each, a “Guarantor”), to and for the
benefit of EAGLEWOOD VILLA, LTD., an Ohio limited partnership (the “Lender”).

 

WHEREAS, AdCare Property Holdings, LLC, an Ohio limited liability company, and
the Lender have entered a Purchase and Sale Agreement dated August 15, 2011, as
amended (the “PSA”), pursuant to which AdCare Property Holdings, LLC has agreed
to purchase and the Lender has agreed to sell certain assets and real property,
expressly including that certain assisted living facility commonly known as
“Eaglewood Village” located at 3001 Middle Urbana Road, Springfield, Ohio 45502
(the “Facility”); and

 

WHEREAS, AdCare Property Holdings, LLC has assigned its rights under the PSA to
acquire the Facility to Eaglewood Property Holdings, LLC, a Georgia limited
liability company, and Eaglewood Village, LLC, a Georgia limited liability
company (collectively, the “Borrowers” and each, a “Borrower”) and AdCare
Property Holdings, LLC is the sole member and owner of all equity interest of
each such Borrower; and

 

WHEREAS, in connection with the sale of the Facility and payment therefor
Borrowers have executed and delivered to Lender a Cognovit Promissory Note of
even date herewith (the “Note”) pursuant to which Borrowers have agreed to
borrow from Lender, and Lender has agreed to lend to Borrowers $500,000.00 (the
“Principal Amount”); and

 

WHEREAS, Lender is willing to make the Principal Amount available to Borrowers
by way of a loan only upon the condition that Guarantors execute and deliver to
Lender this Guaranty and agree to perform and to comply with their obligations
under this Guaranty; and

 

NOW, THEREFORE, in consideration of the foregoing and of the covenants and
agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, and as an inducement for Lender to loan the Principal
Amount to Borrowers, the Guarantors, intending to be legally bound hereby, agree
as follows:

 

1.                                       All capitalized terms in this Guaranty
and not defined herein shall have the defined meanings provided in the Pledge
and Security Agreement entered by AdCare Property Holdings, LLC, as Pledgor, as
of the date of this Guaranty.  Whenever the context so requires, each reference
to gender includes the masculine and feminine, the singular number includes the
plural and vice versa. The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Guaranty shall refer to this Guaranty as a
whole and not to any particular provision of this Guaranty, and references to
section, article, annex, schedule, exhibit and like references are references to
this Guaranty unless otherwise specified.  A Default or Event of Default shall
“continue” or be “continuing” until such Default or Event of Default has been
cured within any applicable cure period or otherwise waived in writing by
Lender.  References in this Guaranty to any Person shall include such Person and
its successors and permitted assigns.

 

2.                                       Guarantors, jointly and severally,
unconditionally, irrevocably and absolutely guarantee the due and punctual
payment and performance when due of the Note and the interest thereon and of the
Guaranteed Obligations (as defined below) and any and all other monies and
amounts due or which may become due on or with respect to any of the foregoing,
and the due and punctual performance and observance by Borrowers of all of the
other terms, covenants, agreements and conditions of the Note, in

 

1

--------------------------------------------------------------------------------


 

any case whether according to the present terms thereof, at any earlier or
accelerated date or dates or pursuant to any extension of time or to any change
in the terms, covenants, agreements and conditions thereof now or at any time
hereafter made or granted (collectively, such items being the “Guaranteed
Obligations”). Guarantors acknowledge that this Guaranty shall be deemed a
continuing guaranty of the Guaranteed Obligations.

 

3.                                       This Guaranty is a guaranty of payment,
not of collection.  Guarantors agree that this Guaranty may be enforced by
Lender without the necessity at any time of resorting to or exhausting any other
security or collateral and without the necessity at any time of having recourse
to the debt through foreclosure proceedings under the Loan Documents or
otherwise, and Guarantors hereby waive any rights to require Lender to proceed
against Borrowers or to require Lender to pursue any other remedy or enforce any
other right.  Guarantors further agree that nothing contained herein shall
prevent Lender from suing on the Note or foreclosing any of the Loan Documents
or from exercising any other rights available to them under the Loan Documents,
or any other instrument of security if neither Borrowers nor Guarantors timely
perform the obligations of Borrowers thereunder, and the exercise of any of the
aforesaid rights and the completion of any foreclosure or other proceedings
shall not constitute a discharge of Guarantors’ obligations hereunder; it being
the purpose and intent of Guarantors that the Guarantors’ obligations hereunder
shall be absolute, independent and unconditional under any and all
circumstances.  Neither the Guarantors’ obligations under this Guaranty nor any
remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by an impairment, modification, change,
release, or limitation of the liability of Borrowers or any Borrower, or any
co-guarantors or by reason of the Borrowers’ or any co-guarantor’s bankruptcy or
insolvency.

 

If any Guaranteed Obligation is not satisfied when due, whether by acceleration
or otherwise, the Guarantors shall forthwith satisfy such Guaranteed Obligation,
upon demand, and no such satisfaction shall discharge the obligations of the
Guarantors hereunder until all Guaranteed Obligations have been indefeasibly
paid in cash and performed and satisfied in full and the Note fully satisfied.
The liability of Guarantors under this Guaranty shall be primary and direct and
not conditional or contingent upon the enforceability of any obligation, the
solvency of Borrowers or any other Person, any obligation or circumstance which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guaranty or the pursuit by Lender of any remedies they may have against
Borrowers or any other guarantor of the Guaranteed Obligations or any other
Person. Lender shall not be required to make any demand on Borrowers or any
other guarantor of the Guaranteed Obligations or any other Person or to sell at
foreclosure or otherwise pursue or exhaust its remedies against any collateral
of Borrowers or any other guarantor of the Guaranteed Obligations or any other
Person before, simultaneously with or after enforcing its rights and remedies
hereunder against Guarantors or either Guarantor, and any one or more successive
and/or concurrent actions may be brought against Guarantors in the same action
brought against Borrowers or any other guarantor of the Guaranteed Obligations
or any other Person or in separate actions, as often as Lender may deem
advisable, in their sole discretion.

 

4.                                       Each Guarantor hereby represents and
warrants to Lender (which representations and warranties shall survive the
execution and delivery of this Guaranty) the following:

 

(A)                              AdCare Healthcare Systems, Inc., is a
corporation, duly organized, validly existing and in good standing under the
laws of the State of Ohio, and AdCare Property Holdings, LLC, is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Ohio;

 

(B)                                Guarantor (i) has all requisite power and
authority to own its properties and assets and to carry on its business as now
being conducted, and (ii) is duly qualified to do business in

 

2

--------------------------------------------------------------------------------


 

every jurisdiction in which failure so to qualify could reasonably be expected
to have or result in a Material Adverse Change;

 

(C)                                Guarantor has all requisite power and
authority (i) to execute, deliver and perform this Guaranty, and (ii) to
consummate the transactions contemplated hereunder, and Guarantor is under no
legal restriction, limitation or disability that would prevent it from doing any
of the foregoing;

 

(D)                               The execution, delivery and performance by
Guarantor of this Guaranty and the consummation of the transactions contemplated
hereby have been duly and validly authorized by all necessary actions on the
part of Guarantor (including any required approval of shareholders or members or
other equity holders, if applicable) (none of which actions have been modified
or rescinded, and all of which actions are in full force and effect), and this
Guaranty has been duly executed and delivered by Guarantor and constitute the
legal, valid and binding obligation of Guarantor, enforceable against Guarantor
in accordance with its terms;

 

(E)                                 The execution, delivery and performance by
Guarantor of this Guaranty and the other Loan Documents to which it is a party
and the consummation of the transactions contemplated hereby and thereby do not
and will not (1) violate any provision of any applicable law, statute, rule,
regulation, ordinance, license or tariff or any judgment, decree or order of any
court or other Governmental Authority binding on or applicable to Guarantor or
any of its properties or assets; (2) result in a breach of any indenture,
agreement or other instrument to which Guarantor is a party; or (3) conflict
with or violate any provision of the certificate of incorporation or formation,
by-laws, or operating agreement of Guarantor; and

 

(F)                                 During the five years prior to the date
hereof, Guarantor has not conducted business under or used any other name
(whether corporate, partnership or assumed).

 

5.                                       Guarantors hereby waive demand, setoff,
counterclaim, presentment, protest, notice of dishonor or non-payment, as well
as all defenses with respect to any and all instruments, notice of acceptance
hereof, credit extended, collateral received or delivered, or any other action
taken by Lender in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein, it being the
intention hereof that Guarantors shall remain liable as a principal until the
full amount of all Guaranteed Obligations shall have been indefeasibly paid in
full in cash and performed and satisfied in full, notwithstanding any act,
omission, or anything else which might otherwise operate as a legal or equitable
discharge of Guarantor.  The pleading of any statute of limitations as a defense
to any demand against Guarantors or either Guarantor hereunder and under the
other Loan Documents is expressly waived by Guarantors.

 

6.                                       Guarantors acknowledge and agree that
Lender shall have the full right and power, in their sole discretion and without
any notice to or consent from Guarantors and without affecting or discharging,
in whole or in part, the liability of Guarantors hereunder to deal in any manner
with the Guaranteed Obligations and any security or guaranties therefor,
including, without limitation, to (A) release, extend, renew, accelerate,
compromise or substitute and administer the Guaranteed Obligations and other
obligations under the Loan Documents in any manner they see fit, (B) release any
or all collateral for the Guaranteed Obligations, (C) release any guarantor of
or other obligor of the Guaranteed Obligations, (D) extend the time for payment
of the Guaranteed Obligations or any part thereof (E) change the interest rate
on the Guaranteed Obligations, (F) reduce or increase the outstanding principal
amount of the Guaranteed Obligations, (G) accelerate the Guaranteed Obligations,
(H) make any change, amendment or modification whatsoever to the terms or
conditions of the Note or other Loan Documents, (f) extend, in whole or in part,
on one or any number of occasions, the time for the payment of any principal or
interest or any other amount pursuant to any Note or for the performance of any
term or

 

3

--------------------------------------------------------------------------------


 

condition of the Loan Documents, (I) settle, compromise, release, substitute,
impair, enforce or exercise, or fail or refuse to enforce or exercise, any
claims, rights, or remedies, of any kind or nature, which Lender may at any time
have against Borrowers or any Borrower or any other guarantor of the Guaranteed
Obligations or any other Person, or with respect to any security interest of any
kind held by Lender at any time, whether under any Loan Document or otherwise,
(K) release or substitute any security interest of any kind held by Lender at
any time, (L) collect and retain or liquidate any collateral subject to such
security interest, (M) make advances for the purpose of performing any term or
covenant contained in the Loan Documents with respect to which the Borrowers or
any other guarantor of the Guaranteed Obligations is in default, (N) foreclose
on any of the collateral, (O) grant waivers or indulgences, (P) take additional
collateral, (Q) obtain any additional guarantors, (R) take a deed in lieu of
foreclosure and/or (S) take or fail to take any other action whatsoever with
respect to the Guaranteed Obligations. Guarantors hereby waive and agree not to
assert against Lender any rights which a guarantor or surety could exercise.

 

7.                                       Guarantors agree that they shall have
no right of subrogation whatever with respect to the Guaranteed Obligations
guaranteed hereby or to any collateral securing such Guaranteed Obligations
unless and until such Guaranteed Obligations have been irrevocably and
indefeasibly paid in full in cash and performed in full and the Note and this
Guaranty have been terminated.

 

8.                                       Guarantors agree that this Guaranty
shall inure to the benefit of and may be enforced by Lender, all future holders
of any Note or any of the Guaranteed Obligations or any of the collateral and
all Transferees (as defined below), and each of their respective successors and
permitted assigns, and shall be binding upon and enforceable against Guarantors
and Guarantors’ assigns and successors. GUARANTORS ACKNOWLEDGE THAT LENDER AT
ANY TIME AND FROM TIME TO TIME MAY SELL, ASSIGN OR GRANT PARTICIPATING INTERESTS
IN OR TRANSFER ALL OR ANY PART OF THEIR RIGHTS OR OBLIGATIONS OR THE RIGHTS OR
OBLIGATIONS OF ANY ONE OR MORE OF THEM UNDER, THIS GUARANTY, THE NOTE, THE
GUARANTEED OBLIGATIONS, ANY COLLATERAL AND/OR THE LOAN DOCUMENTS TO ONE OR MORE
OTHER PERSONS (EACH SUCH TRANSFEREE, ASSIGNEE OR PURCHASER, A “TRANSFEREE”). In
such case, the Transferee shall have all of the rights and benefits with respect
to the portion of such Guaranteed Obligations, the Note, this Guaranty, any
collateral and the Loan Documents held by it as fully as if such Transferee were
the original holder thereof (including without limitation rights of set-off and
recoupment), and shall become vested with all of the powers and rights given to
Lender hereunder with respect thereto, and shall be deemed to be a “Lender” for
all purposes hereunder, the predecessor Lender or Lenders shall thereafter be
forever released and fully discharged from any liability or responsibility
hereunder with respect to the rights and interests so assigned. Any Lender or
any Transferee may be designated as the sole agent to manage the transactions
and obligations contemplated herein.

 

9.                                       Any notice or request under this
Guaranty shall be given to Guarantors at the address set forth beneath its
signature on the signature page to this Guaranty, and if to Lender, at the
address set forth below, or at such other address as such party may hereafter
specify in a notice given in the manner required under this Section 9. Any
notice or request hereunder shall be given only by, and shall be deemed to have
been received upon (each a “Receipt”): (i) registered or certified mail, return
receipt requested, on the date on which such is received as indicated in such
return receipt, or (ii) delivery by a nationally recognized overnight courier,
one (1) Business Day after deposit with such courier.

 

4

--------------------------------------------------------------------------------


 

c/o The Wallick Companies

6800 Tussing Road

Reynoldsburg, Ohio 43068

Attn:  Thomas A. Feusse

 

with a copy to:

 

Dinsmore & Shohl LLP

191 West Nationwide Blvd., Suite 300

Columbus, Ohio 43215

Attn:  Jodi Diewald Dyer, Esq.



10.                                 If any term or provision of this Guaranty is
adjudicated to be invalid under applicable laws or regulations, such provision
shall be inapplicable to the extent of such invalidity or unenforceability
without affecting the validity or enforceability of, the remainder of this
Guaranty which shall be given effect so far as possible.

 

11.                                 This Guaranty shall be governed by and
construed in accordance with the internal laws of the State of Ohio without
giving effect to its choice of law provisions. Any judicial proceeding brought
by or against Guarantors or either of them with respect to any of the Guaranteed
Obligations or any of the rights or obligations hereunder, this Guaranty or any
related agreement may be brought in any federal or state court of competent
jurisdiction located in the State of Ohio, and, by execution and delivery of
this Guaranty, each Guarantor accepts for itself and in connection with its
properties generally and unconditionally the non-exclusive jurisdiction of the
aforesaid courts and irrevocably agrees to be bound by any judgment rendered
thereby in connection with this Guaranty and/or any of the other Loan Documents
or any such other agreement. Each Guarantor waives any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens. Each
Guarantor acknowledges that Guarantors participated in the negotiation and
drafting of this Guaranty and that, accordingly, Guarantors shall not move or
petition a court construing this Guaranty to construe it more stringently
against Lender than against Guarantors.

 

12.                                 This Guaranty may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
instrument. This Guaranty may be executed by facsimile or electronic mail
transmission, which facsimile or electronic mail signatures shall be considered
original executed counterparts for purposes of this Section 12, and each
Guarantor agrees that it will be bound by its own facsimile or e-mail signature
and that it accepts the facsimile signature of each other party to this
Guaranty.

 

13.                                 EACH GUARANTOR HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION (A) ARISING UNDER THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT  OR (B) IN ANY WAY RELATING TO THIS GUARANTY
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS EVIDENCED HEREBY OR THEREBY, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND EACH GUARANTOR HEREBY
AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT EITHER GUARANTOR OR LENDER MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 13 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF GUARANTOR TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

5

--------------------------------------------------------------------------------


 

14.                                 This Guaranty and the other Loan Documents
to which either Guarantor is a party constitute the entire agreement between
Guarantors and Lender with respect to the subject matter hereof and thereof, and
supersede all prior agreements and understandings, if any, relating to the
subject matter hereof or thereof. Neither this Guaranty nor any provision hereof
may be changed, modified, amended, waived, restated, supplemented, canceled or
terminated other than by an agreement in writing signed by both Lender and
Guarantors. Guarantors acknowledge that Guarantors have been advised by counsel
in connection with the negotiation and execution of this Guaranty and the other
Loan Documents to which either Guarantor is a party and neither Guarantor is
relying upon oral representations or statements inconsistent with the terms
and/or provisions of this Guaranty or such documents. Any waiver of this
Guaranty by Lender shall be limited solely to the express terms and provisions
of such waiver.

 

15.                                 CONFESSION OF JUDGMENT.  Guarantor
authorizes any attorney of record to appear for him/her in any court of record,
after a Guaranteed Obligations becomes due and payable whether by its terms or
upon default, waive the issuance and service of process, and release all errors,
and confess a judgment against it in favor of the holder of such Guaranteed
Obligations, for the principal amount of such Guaranteed Obligations plus
interest thereon, together with court costs and attorneys’ fees. Stay of
execution and all exemptions are hereby waived. If a Guaranteed Obligations is
referred to an attorney for collection, and the payment is obtained without the
entry of a judgment, the obligors shall pay to the holder of such obligation its
attorneys’ fees.  GUARANTOR AGREES THAT AN ATTORNEY WHO IS COUNSEL TO LENDER OR
ANY OTHER HOLDER OF SUCH GUARANTEED OBLIGATION MAY ALSO ACT AS ATTORNEY OF
RECORD FOR GUARANTOR WHEN TAKING THE ACTIONS DESCRIBED ABOVE IN THIS PARAGRAPH. 
GUARANTOR AGREES THAT ANY ATTORNEY TAKING SUCH ACTIONS MAY BE PAID FOR THOSE
SERVICES BY LENDER OR THE HOLDER OF SUCH OBLIGATION.  GUARANTOR WAIVES ANY
CONFLICT OF INTEREST THAT MAY BE CREATED BECAUSE THE ATTORNEY WHO ACTS FOR
GUARANTOR PURSUANT TO THIS PARAGRAPH IS ALSO REPRESENTING LENDER OR THE HOLDER
OF SUCH GUARANTEED OBLIGATION, OR BECAUSE SUCH ATTORNEY IS BEING PAID BY LENDER
OR THE HOLDER OF SUCH GUARANTEED OBLIGATION.

 

[Signature page follows]

 

6

--------------------------------------------------------------------------------


 

GUARANTY AGREEMENT

 

WARNING - BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL.  IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

 

IN WITNESS WHEREOF, Guarantors have executed this Guaranty Agreement as of the
day and year first above written.

 

GUARANTOR:

GUARANTOR:

 

 

ADCARE HEALTH SYSTEMS, INC.,
an Ohio corporation

ADCARE PROPERTY HOLDINGS, LLC,
an Ohio limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher F. Brogdon

 

By:

/s/ Christopher F. Brogdon

 

Christopher F. Brogdon,

Vice President and Chief Acquisitions Officer

 

Christopher F. Brogdon, Vice President and Chief Acquisitions Officer of ADCare
Health Systems, Inc., authorized representative

 

 

Address for Notices for Guarantors:

 

Two Buckhead Plaza

3050 Peachtree Road NW, Suite 355

Atlanta, Georgia 30305

Attn:  Boyd P. Gentry

 

with a copy to:

Gregory P. Youra, Esq.
Holt Ney Zatcoff & Wasserman, LLP
100 Galleria Pkwy, Suite 1800
Atlanta, Georgia 30339

 

7

--------------------------------------------------------------------------------
